Order entered January 12, 2017




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-16-01118-CV

                           MARJORIE WASHINGTON, Appellant

                                               V.

                        THE VILLAGE ON WEST IRVING, Appellee

                       On Appeal from the County Court at Law No. 3
                                   Dallas County, Texas
                           Trial Court Cause No. CC-16-04276-C

                                            ORDER
       The reporter’s record in this case is overdue. By postcard dated November 16, 2016, we

notified the court reporter for County Court at Law No. 3 that the reporter’s record was overdue.

We directed the court reporter to file the reporter’s record within thirty days. To date, the

reporter’s record has not been filed.

       Accordingly, we order Janet E. Wright, official court reporter for County Court at Law

No. 3, to file, within TWENTY DAYS of the date of this order either (1) the reporter’s record;

(2) written verification no hearings were recorded; or (3) written verification that appellant has

not requested, paid for, or made arrangements to pay for the record and has not been found

entitled to proceed without payment of costs. We notify appellant that if we receive verification

the reporter’s record has not been requested, or that appellant has not paid for or made
arrangements to pay for the reporter’s record and has not been found entitled to proceed without

payment of costs, we will order the appeal submitted without the reporter’s record. See Tex. R.

App. P. 37.3(c).

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to:

       Honorable Sally Montgomery
       Presiding Judge
       County Court at Law No. 3

       Janet E. Wright
       Official Court Reporter
       County Court at Law No. 3


       All parties




                                                   /s/     CAROLYN WRIGHT
                                                           CHIEF JUSTICE